--------------------------------------------------------------------------------


SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

 

Between:

NATURALLY ADVANCED TECHNOLOGIES INC.

 

And:

KENNETH BARKER

 

 

Naturally Advanced Technologies Inc.
305 - 4420 Chatterton Way, Victoria, British Columbia, Canada, V8X 5J2
__________

--------------------------------------------------------------------------------

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

                      THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT is made and
dated as fully executed on this 2nd day of April, 2012, with an Effective Date
of July 1st, 2011 as set forth below.

BETWEEN:

> > > NATURALLY ADVANCED TECHNOLOGIES INC., a company incorporated pursuant to
> > > the laws of the Province of British Columbia, Canada, and having an
> > > address for delivery and notice located at 305 - 4420 Chatterton Way,
> > > Victoria, British Columbia, Canada, V8X 5J2
> > > 
> > > (the “Company”);

OF THE FIRST PART

AND:

> > > KENNETH BARKER, businessperson, having an address for notice and delivery
> > > located at 2870 Brandywine Drive, West Linn, OR 97068
> > > 
> > > (the “Executive”);

OF THE SECOND PART

> > > (the Company and the Executive being hereinafter singularly also referred
> > > to as a “Party” and collectively referred to as the “Parties” as the
> > > context so requires).

                      WHEREAS:

A.                     The Company is a reporting company incorporated under the
laws of the Province of British Columbia, Canada, and has its common shares
listed for trading on each of the TSX Venture Exchange and the FINRA
over-the-counter bulletin board market;

B.                     The Executive has experience in and specializes in
providing reporting and non-reporting companies with valuable management and
development services;

C.                     The Company is a “green tech” company focused on
providing environmentally-friendly textile, composite, biomass and pulping
solutions through the cost effective process of converting industrial hemp, flax
and other bast fibre crops through its patented CRAiLAR® and CRAiLEXTM
technologies and, as a consequence thereof, the Company is hereby desirous of
formally retaining the Executive as a consultant to the Company, and the
Executive is hereby desirous of accepting such position, in order to provide
such related Services (as herein defined) to the Company;

D.                     As a consequence of the Executive’s increasing and
valuable role within the Company, the Parties hereby acknowledge and agree that
there have been various discussions, negotiations, understandings and agreements
between them relating to the terms and conditions of the Services and,
correspondingly, that it is their intention by the terms and conditions of this
“Senior Executive Services Agreement” (the “Agreement”) to hereby replace, in
their entirety, all such prior discussions, negotiations, understandings and
agreements with respect to the Services; and

--------------------------------------------------------------------------------

- 2 -

E.                     The Parties have agreed to enter into this Agreement
which replaces, in its entirety, all such prior discussions, negotiations,
understandings and agreements, and, furthermore, which necessarily clarifies
their respective duties and obligations with respect to the within Services to
be provided hereunder, all in accordance with the terms and conditions of this
Agreement;

                         NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
AGREE AS FOLLOWS:

PART 1
INITIAL TERM AND RENEWAL TERM

Initial Term

1.1                     The initial term of this Agreement (the “Initial Term”)
is for a period of five years commencing on July 1st, 2011 (the “Effective
Date”), unless such employment will be terminated earlier as hereinafter
provided.

Renewal Term

1.2                     Subject at all times to the provisions of Part 7 herein,
this Agreement shall renew automatically if not specifically terminated in
accordance with the following provisions. The Company agrees to notify the
Executive in writing at least 90 calendar days prior to the end of the Initial
Term of its intent not to renew this Agreement (the “Company’s Notice”). Should
the Company fail to provide a Company’s Notice this Agreement shall
automatically renew for an additional five-year term renewal basis after the
Initial Term (each a “Renewal Term”) until otherwise specifically renewed in
writing by each of the Parties for the next Renewal Term or, otherwise,
terminated upon delivery by the Company of a corresponding and follow-up 90
calendar day Company’s Notice in connection with and within 90 calendar days
prior to the end of any such Renewal Term. Any such Renewal Term shall be on the
same terms and conditions contained herein unless modified and agreed to in
writing by the Parties in advance.

PART 2
TITLE, SERVICES, REPORTING AND DUTIES

Title and Services

2.1                     Subject as otherwise herein provided, the Company hereby
appoints the Executive to the office of Chief Executive Officer of the Company,
and on and after the Effective Date the Executive will undertake and perform the
duties and responsibilities normally and reasonably associated with such office
and including, without limitation, those initial services being set out in
Schedule “A” to this Agreement which forms a material part hereof. The Executive
agrees that the Executive’s duties and responsibilities may be reasonably
modified at the Company’s discretion from time to time. All services to be
provided by the Executive hereunder are referred to as the “Services”.

--------------------------------------------------------------------------------

- 3 -

2.2                     In this regard it is hereby acknowledged and agreed that
the Executive shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Board of Directors of the
Company, or upon the advice or instructions of such other director or officer of
the Company as the Board of Directors shall, from time to time, designate in
order to initiate, coordinate and implement the Services as contemplated herein
subject, at all times, to the final direction and supervision of the Board of
Directors of the Company (the “Board of Directors”).

Conditions

2.3                     The Executive’s employment under this Agreement is
conditional upon the Executive:

  (a)

receiving and maintaining all required regulatory and governmental licences and
approvals of various jurisdictions as may be required to act as Chief Executive
Officer of the Company; and

        (b)

maintaining, in good standing, all required and recommended professional
accreditation as may be deemed necessary by the Company, acting reasonably in
consultation with the Executive, in order for the Executive to fulfill all
Services under this Agreement

Services to Subsidiaries

2.4                     The Executive will perform the Services on behalf of the
Company and its subsidiaries, accordingly:

  (a)

in this Agreement the term “the Company” means the Company and all of its
subsidiaries,

        (b)

the Executive may be appointed to the office of Chief Executive Officer within
the Company, and

        (c)

in the course of performing the Services, the Executive will be required to
travel.

Reporting

2.5                     The Executive will report to the Board of Directors of
the Company. The Executive will report fully on the management, operations and
business affairs of the Company and advise, to the best of the Executive’s
ability and in accordance with reasonable business standards, on business
matters that may arise from time to time.

Duties and Obligations

2.6                     The Executive acknowledges that, as a senior or
executive officer of the Company, the Executive will owe a fiduciary duty to the
Company.

2.7                     The Executive will also:

  (a)

devote reasonably full-time effort and attention to the business and affairs of
the Company;


--------------------------------------------------------------------------------

- 4 -

  (b)

perform the Services in a competent and efficient manner and in a manner
consistent with the Executive’s fiduciary obligations to the Company as a senior
or executive officer thereof and in compliance with all the Company policies,
and will carry out all lawful instructions and directions from time to time
given to the Executive;

        (c)

use the Executive’s best efforts to promote the interests and goodwill of the
Company; and

        (d)

not undertake any other business or occupation or become a director or officer,
employee or agent of any other company, firm, society or person without prior
written approval of the Board of Directors.

2.8                     The Executive acknowledges and agrees that all written
and oral opinions, reports, advice and materials provided by the Executive to
the Company in connection with the Executive’s employment and the Services
hereunder are intended solely for the Company’s benefit and for the Company’s
uses only, and that any such written and oral opinions, reports, advice and
information are the exclusive property of the Company. In this regard the
Executive covenants and agrees that the Company may utilize any such opinion,
report, advice and materials for any other purpose whatsoever and, furthermore,
may reproduce, disseminate, quote from and refer to, in whole or in part, at any
time and in any manner, any such opinion, report, advice and materials in the
Company’s sole and absolute discretion. The Executive further covenants and
agrees that no public references to the Executive or disclosure of the
Executive’s role in respect of the Company may be made by the Executive without
the prior written consent of the Board of Directors in each specific instance.

2.9                     The Executive warrants that the Executive shall conduct
the business and other activities in a manner which is lawful and reputable and
which brings good repute to the Company, the Company’s business interests and
the Executive. In particular, and in this regard, the Executive specifically
warrants to provide the Services in a sound and professional manner such that
the same meets superior standards of performance quality within the standards of
the industry or as set by the specifications of the Company. In the event that
the Board of Directors has a reasonable concern that the business as conducted
by the Executive is being conducted in a way contrary to law or is reasonably
likely to bring disrepute to the business interests or to the Company’s or the
Executive’s reputation, the Company may require that the Executive make such
alterations in the Executive’s business conduct or structure, whether of
management or Board representation or employee or sub-licensee representation,
as the Board of Directors may reasonably require in its sole and absolute
discretion.

2.10                   The Executive will comply with all Canadian and foreign
laws, whether federal, provincial or state, applicable to the Executive’s
respective duties and obligations hereunder and, in addition, hereby represents
and warrants that any information which the Executive may provide to any person
or company hereunder will, to the best of the Executive’s knowledge, information
and belief, be accurate and complete in all material respects and not
misleading, and will not omit to state any fact or information which would be
material to such person or company.

--------------------------------------------------------------------------------

- 5 -

PART 3 
PLACE OF EMPLOYMENT

Relocation

3.1 The Executive will provide Services based in Portland, Oregon, but may, if
requested by the Company, and at the Executive’s sole discretion, move to any
place within North America where the Company currently or may in the future
conduct business.

PART 4
COMPENSATION AND BENEFITS

Base Salary

4.1                     It is hereby acknowledged and agreed that the Executive
shall render the Services as defined hereinabove during the Initial Term and
during the continuance of this Agreement and shall thus be compensated from the
Effective Date of this Agreement to the termination of the same by way of the
payment by the Company to the Executive, or to the further order or direction of
the Executive as the Executive may determine, in the Executive’s sole and
absolute discretion, and advise the Company of prior to such payment, of the
gross annual fee of US250,000 (the “Base Salary”). All such Base Salary will be
due and payable by the Company to the Executive, or to the further order or
direction of the Executive as the Executive may determine, in the Executive’s
sole and absolute discretion, and advise the Company of prior to any such Fee
payment, in a manner consistent with the general payroll practice of the
Company, or at such other time and in such other manner as the Executive and the
Company may agree, from time to time.

Increase in Base Salary

4.2                     The Company will review the Base Salary payable to the
Executive from time to time during the Initial Term and during the continuance
of this Agreement and may, in its sole and absolute discretion, increase the
Base Salary depending on the Executive’s performance of the Services and having
regard to the financial circumstances of the Company.

Bonus

4.3                     It is hereby also acknowledged that the Board of
Directors shall, in good faith, consider the payment of reasonable industry
standard annual bonuses (each being a “Bonus”) based upon the performance of the
Company and upon the achievement by the Executive and/or the Company of
reasonable management objectives to be reasonably established by the Board of
Directors (after reviewing proposals with respect thereto defined by the
Executive and delivered to the Board of Directors by the Executive at least 30
calendar days before the beginning of the relevant year of the Company (or
within 90 calendar days following the commencement of the Company’s first
calendar year commencing on the Effective Date). These management objectives
shall consist of both financial and subjective goals and shall be specified in
writing by the Board of Directors, and a copy shall be given to the Executive
prior to the commencement of the applicable year. The payment of any such Bonus
shall be payable, in the sole and absolute discretion of the Company, in cash or
common shares of the Company, no later than within 120 calendar days of the
ensuing year after any calendar year commencing on the Effective Date.

Stock Options

4.4                     Additional stock options may be granted to the Executive
from time to time at the sole discretion of the Company.

--------------------------------------------------------------------------------

- 6 -

Group Insurance and Health Benefits

4.5                     It is hereby acknowledged and agreed that, during the
continuance of this Agreement, the Executive shall be entitled to participate
fully in each of the Company’s respective medical services plans and management
and employee benefits program(s) which the Company provides, from time to time,
to all senior management personnel and including, without limitation, the
following benefits (collectively, the “Group Benefits”):

  (a)

group health insurance;

        (b)

accidental death and dismemberment insurance and including, without limitation,
travel accident insurance;

        (c)

group life insurance;

        (d)

disability insurance;

        (e)

drug coverage; and

        (f)

dental coverage.

Payment of compensation and status as a taxable employee

4.6                     It is hereby also acknowledged and agreed that the
Executive will be classified as a taxable employee of the Company for all
purposes, such that all compensation which is provided by the Company to the
Executive under this Agreement, or otherwise, will be calculated and payable on
a net basis for which all required statutory taxes will first be deducted by the
Company and remitted on behalf of the Executive to all applicable taxation
authorities in each instance.

PART 5
ANNUAL VACATION

Period

5.1                     The Executive will be entitled to four weeks’ paid
annual vacation per calendar year (the “Vacation”) during the Initial Term and
during the continuance of this Agreement, to be taken at a time or times which
are approved by the Board of Directors of the Company (such approval not to be
unreasonably withheld); provided, however, taking into account the operational
requirements of the Company and the need for the timely performance of the
Executive’s Services; and provided, further, that such weeks shall not be taken
consecutively. In this regard it is further understood hereby that the
Executive’s entitlement to any such paid Vacation during any year (including the
initial year) during the continuance of this Agreement will be subject, at all
times, to the Executive’s entitlement to only a pro rata portion of any such
paid Vacation time during any year (including the initial year) and to the
effective date upon which this Agreement is terminated prior to the end of any
such year for any reason whatsoever.

Unused

5.2                     Unused vacation may not be carried over after the
completion of each calendar year and any unused vacation will be paid out in
cash.

--------------------------------------------------------------------------------

- 7 -

PART 6
EXPENSES

Reimbursement of Expenses

6.1                     The Company will reimburse the Executive for all
pre-approved and reasonable travel and other out-of-pocket expenses incurred by
the Executive directly related to the performance of the Services (collectively,
the “Expenses”). The Executive will account for such Expenses in accordance with
the policies and directions provided by the Company from time to time.

PART 7
TERMINATION

Definitions

7.1                     In this Agreement:

  (a)

“Just Cause” means any act, omission, behaviour, conduct or circumstance of the
Executive that constitutes just cause for dismissal of the Executive at common
law; and

        (b)

“Change In Control” means either: (i) a merger or acquisition in which the
Company is not the surviving entity; except for a transaction the principal
purpose of which is to change the incorporating jurisdiction of the Company;
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; or (iii) any other corporate reorganization or business
combination in which 50% or more of the outstanding voting stock of the Company
is transferred, or exchanged through merger, to different holders in a single
transaction of the Company or in a series of related transactions.

Termination by the Company for Just Cause

7.2                     The Company may terminate the employment of the
Executive under this Agreement summarily, without any notice or any payment in
lieu of notice, for Just Cause.

Voluntary Termination By the Executive

7.3                     The Executive may terminate the Executive’s employment
under this Agreement for any reason by providing not less than 90 calendar days’
notice in writing to the Company; provided, however, that the Company may waive
or abridge any notice period specified in such notice in its sole and absolute
discretion.

Termination By the Executive for any Change In Control

7.4                     The Executive may terminate the Executive’s employment
under this Agreement in connection with any Change In Control of the Company by
providing not less than 90 calendar days’ notice in writing of said termination
to the Company after the Change In Control has been effected; provided, however,
that the Company may waive or abridge any notice period specified in such notice
in its sole and absolute discretion; and provided, further, that the Company
will be entitled to carefully review and object to any said Change In Control
designation by the Executive within 30 calendar days of said notice; the final
determination of which, upon dispute, if any, to be determined by arbitration in
accordance with Part 12 herein.

--------------------------------------------------------------------------------

- 8 -

Death of the Executive

7.5                     The employment of the Executive will terminate upon the
death of the Executive.

No Payments in Certain Events

7.6                     Upon the date of the termination of the employment of
the Executive:

  (a)

for Just Cause in accordance with section 7.2 herein; or

        (b)

by the voluntary termination of employment by the Executive in accordance with
section 7.3 herein;

(in each instance the “Effective Date of Termination” herein), the Executive
will be entitled to compensation earned by the Executive before the Effective
Date of Termination calculated pro rata up to and including the Effective Date
of Termination and will not be entitled to any severance or other payments under
this Agreement or otherwise.

Payments in the Event of Termination by Death

7.7                     The Company will, upon the death of the Executive during
the continuance of this Agreement in accordance with section 7.5 herein (the
“Effective Date of Termination” herein), provide the Executive’s estate and, if
applicable, the Executive’s immediate family members, with the following:

  (a)

pay to the Executive’s estate the total of:

          (i)

six months of the then Base Salary, less any required statutory deductions, if
any;

          (ii)

that portion of any then declared and/or earned or accrued Bonus, prorated to
the end of the six-month period from the Effective Date of Termination, that the
Chief Executive Officer of the Company determines would likely have been paid to
the Executive for the six months from the Effective Date of Termination; such
determination to be made fairly and reasonably and taking into account all
relevant circumstances;

          (iii)

the present value, as determined by the Company, acting reasonably, of each of
the then Individual Benefits described under section 4.7 herein that would have
been enjoyed by the Executive during the next six months from the Effective Date
of Termination assuming the Executive’s employment was not terminated and
assuming the then current level of Individual Benefits were continued for that
six months;

          (iv)

any outstanding Vacation pay as at the Effective Date of Termination; and

          (v)

any outstanding Expenses as at the Effective Date of Termination; and

          (b)

subject to the Company’s then stock option plan and the rules and policies of
any regulatory authority and stock exchange having jurisdiction over the
Company, allow for the Executive’s estate to then exercise any unexercised and
fully vested portion of the Stock Option on the Effective Date of Termination at
any time during 12 months from the Effective Date of Termination.


--------------------------------------------------------------------------------

- 9 -

Payments in the Event of Non-Renewal or in the Event of Termination Without Just
Cause

7.8                     The Company will, if it either (i) does not renew this
Agreement after the Initial Term or any Renewal Term by providing a Company’s
Notice in accordance with section 1.2 herein or (ii) terminates the employment
of the Executive other than for Just Cause or by death in accordance with
sections 7.2 and 7.5 herein (in such instance on the “Effective Date of
Termination” herein), provide the Executive with the following:

  (a)

pay to the Executive the total of:

          (i)

24 months of the then Base Salary, less any required statutory deductions, if
any;

          (ii)

that portion of any then declared and/or earned or accrued Bonus, prorated to
the end of the six-month period from the Effective Date of Termination, that the
Chief Executive Officer of the Company determines would likely have been paid to
the Executive for the six months from the Effective Date of Termination; such
determination to be made fairly and reasonably and taking into account all
relevant circumstances;

          (iii)

the present value, as determined by the Company, acting reasonably, of each of
the then Individual Benefits described under section 4.7 herein that would have
been enjoyed by the Executive during the next 12 months from the Effective Date
of Termination assuming the Executive’s employment was not terminated and
assuming the then current level of Individual Benefits were continued for that
12 months;

          (iv)

any outstanding Vacation pay as at the Effective Date of Termination; and

          (v)

any outstanding Expenses as at the Effective Date of Termination;

          (b)

maintain the Executive’s then Group Benefits for a period of one year from the
Effective Date of Termination; and

          (c)

subject to the Company’s then stock option plan and the rules and policies of
any regulatory authority and stock exchange having jurisdiction over the
Company, allow for the Executive to then exercise any unexercised and fully
vested portion of the Stock Option on the Effective Date of Termination at any
time during 12 months from the Effective Date of Termination.

Payments in the Event of Termination upon a Change In Control

7.9                     The Company will, if the Executive terminates the
Executive’s employment as a consequence of a Change In Control of the Company
(in such instance on the “Effective Date of Termination” herein):

  (a)

pay the total of:

          (i)

24 months of the then Base Salary, less any required statutory deductions, if
any;

          (ii)

that portion of any then declared and/or earned or accrued Bonus, prorated to
the end of the six-month period from the Effective Date of Termination, that the
Chief Executive Officer of the Company determines would likely have been paid to
the Executive for the six months from the Effective Date of Termination; such
determination to be made fairly and reasonably and taking into account all
relevant circumstances;


--------------------------------------------------------------------------------

- 10 -

  (iii)

the present value, as determined by the Company, acting reasonably, of each of
the then Individual Benefits described under section 4.7 herein that would have
been enjoyed by the Executive during the next six months from the Effective Date
of Termination assuming the Executive’s employment was not terminated and
assuming the then current level of Individual Benefits were continued for that
six months;

        (iv)

any outstanding Vacation pay as at the Effective Date of Termination; and

        (v)

any outstanding Expenses as at the Effective Date of Termination;


  (b)

maintain the Executive’s then Group Benefits for a period of one year from the
Effective Date of Termination; and

        (c)

subject to the Company’s then stock option plan and the rules and policies of
any regulatory authority and stock exchange having jurisdiction over the
Company, allow for the Executive to then exercise any unexercised and fully
vested portion of the Stock Option on the Effective Date of Termination at any
time during 12 months from the Effective Date of Termination.

Executive to Provide Release

7.10                   Subject to the Company’s making the payment and
maintaining the Group Benefits and Individual Benefits as provided in sections
7.7 and 7.8 herein, the Executive will execute and deliver to the Company a full
and final release of the Company, in the form provided by the Company, in
respect of the Executive’s employment under this Agreement and otherwise.

Manner of Payment

7.11                   The Company may, in its sole and absolute discretion, pay
the amounts referred to in sections 7.7 and 7.8 herein either in a manner
consistent with the general payroll practice of the Company over the course of
the relevant time period or in a lump sum payment within seven business days
after receipt by the Company of the executed full and final release referred to
in section 7.9 herein.

Return of Materials

7.12                   All documents and materials in any form or medium and
including, but not limited to, files, forms, brochures, books, correspondence,
memoranda, manuals and lists (including lists of customers, suppliers, products
and prices), all equipment and accessories and again including, but not being
limited to, leased automobiles, computers, computer disks, software products,
cellular phones and personal digital assistants, all keys, building access
cards, parking passes, credit cards, and other similar items pertaining to the
business of the Company that may come into the possession or control of the
Executive, will at all times remain the property of the Company and, on
termination of the Executive’s employment for any reason, the Executive will
promptly deliver to the Company all property of the Company in the possession of
the Executive or directly or indirectly under the control of the Executive, and
will not reproduce or copy any such property or other property of the Company.

PART 8
CONFIDENTIALITY

--------------------------------------------------------------------------------

- 11 -

Confidential Information

8.1                     The Executive acknowledges that:

  (a)

the Executive may, during the course of employment with the Company, acquire
information which is confidential in nature or of great value to the Company and
its subsidiaries including, without limitation, matters or subjects concerning
corporate assets, cost and pricing data, customer listing, financial reports,
formulae, inventions, know-how, marketing strategies, products or devices,
profit plans, research and development projects and findings, computer programs,
suppliers, and trade secrets, whether in the form of records, files,
correspondence, notes, data, information, or any other form, including copies or
excerpts thereof (collectively, the “Confidential Information”); the disclosure
of any of which to competitors, customers, clients or suppliers of the Company,
unauthorized personnel of the Company or to third parties would be highly
detrimental to the best interests of the Company; and

        (b)

the right to maintain the confidentiality of Confidential Information, and the
right to preserve the Company’s goodwill, constitute proprietary rights which
the Company is entitled to protect.

8.2                     The Executive will, while employed with the Company and
at all times thereafter:

  (a)

hold all Confidential Information that the Executive receives in trust for the
sole benefit of the Company and in strictest confidence;

        (b)

protect all Confidential Information from disclosure and will not take any
action that could reasonably be expected to result in any Confidential
Information losing its character as Confidential Information, and will take all
lawful action necessary to prevent any Confidential Information from losing its
status as Confidential Information; and

        (c)

neither, except as required in the course of performing duties and
responsibilities under this Agreement, directly or indirectly use, publish,
disseminate or otherwise disclose any Confidential Information to any
unauthorized personnel of the Company or to any third party, nor use
Confidential Information for any purpose other than the purposes of the Company,
without the prior written consent of the Company, which consent may be withheld
in the Company’s sole and absolute discretion.

8.3                     The restrictions on the Executive’s use or disclosure of
all Company Information, as set forth in this Part 8, shall continue following
the expiration or termination of the Executive’s employment with the Company
regardless of the reasons for or manner of such termination.

8.4                     Notwithstanding section 8.2 herein, the Executive may,
if and solely to the extent required by lawful subpoena or other lawful process,
disclose Confidential Information but, to the extent possible, shall first
notify the Company of each such requirement so that the Company may seek an
appropriate protective order or waive compliance with the provisions of this
Agreement. The Executive will co-operate fully with the Company at the expense
of the Company in seeking any such protective order.

--------------------------------------------------------------------------------

- 12 -

PART 9
NON-COMPETITION AND NON-SOLICITATION

Non-Competition and Payments for Enforcement by the Company during Standstill
Period

9.1                     The Executive acknowledges that the Executive’s Services
under this Agreement are of special, unique and extraordinary character which
give the Executive value to the Company; the loss of which cannot adequately be
compensated in damages or by an action at law. In addition to, and not in
limitation of any other restrictive covenant which may be binding on the
Executive, the Executive shall not anywhere in North America and Europe, for a
period of one year after the termination of this Agreement (the “Standstill
Period” herein) for any reason in any manner whatsoever:

  (a)

carry on, engage in, or be concerned with or interested in; or

        (b)

permit the Executive’s name or any part thereof to in any manner whatsoever to
be used or connected with any business that is, or any interest in any business
that is;

similar to or competitive with the business of the Company or any of its
subsidiaries.

9.2                     The Executive agrees that:

  (a)

all restrictions contained in section 9.1 herein are reasonable and valid in the
circumstances and all defences to the strict enforcement thereof by the Company
are hereby waived by the Executive;

        (b)

the remedy available to the Company at law for any breach by him of section 9.1
herein will be inadequate and that the Company, on any application to a Court,
shall be entitled to temporary and permanent injunctive relief against the
Executive without the necessity of proving actual damage to the Company; and

        (c)

if the foregoing covenant is found to be unreasonable to any extent by a court
of competent jurisdiction adjudicating upon the validity of the covenant,
whether as to the scope of the restriction, the area of the restriction or the
duration of the restriction, then such restriction shall be reduced to that
which is in fact declared reasonable by such court, or a subsequent court of
competent jurisdiction, requested to make such a declaration.

9.3                     Should this Agreement be terminated for any reason (in
such instance on the “Effective Date of Termination” herein) and should the
Executive, during the one year Standstill Period from the Effective Date of
Termination, secure a bona fide employment or consulting position outside of the
Company (which the Executive evidences in writing to the Company; the “Other
Position”) which may in any manner infringe the restrictions contained in
section 9.1 herein, and should the Company, acting reasonably, not release the
Executive from the restrictions contained in sections 9.1 and 9.2 herein in
taking such Other Position, then, during the Standstill Period, and in order to
compensate the Executive for not being in a position to accept the Other
Position, the Company will, during the Standstill Period:

  (a)

continue to pay the Executive the Executive’s then Base Salary; and

        (b)

continue to maintain the Executive’s then Group Benefits.


--------------------------------------------------------------------------------

- 13 -

Non-Solicitation

9.4                    The Executive hereby agrees that the Executive will not,
during the period commencing on the Effective Date hereof and ending one year
following the termination or expiration of this Agreement for any reason, be a
party to or abet any solicitation of customers, clients, referral services,
consultants or suppliers of the Company or any of its subsidiaries, to transfer
business from the Company or any of its subsidiaries to any other person, or
seek in any way to persuade or entice any employee of the Company or any of its
subsidiaries to leave that employment or to be a party to or abet any such
action.

PART 10
OWNERSHIP OF INTELLECTUAL PROPERTY

Definitions

10.1                   In this Agreement, “Inventions” means, collectively, all:

  (a)

discoveries, inventions, ideas, suggestions, reports, documents, designs,
technology, methodologies, compilations, concepts, procedures, processes,
products, protocols, treatments, methods, tests, improvements, work product and
computer programs (including all source code, object code, compilers, libraries
and developer tools, and any manuals, descriptions, data files, resource files
and other such materials relating thereto), and

        (b)

each and every part of the foregoing;

that are conceived, developed, reduced to practice or otherwise made by the
Executive either alone or with others or, in any way, relate to the present or
proposed programs, services, products or business of the Company, or to tasks
assigned to the Executive in connection with the Executive’s duties or in
connection with any research or development carried on or planned by the
Company, whether or not such Inventions are conceived, developed, reduced to
practice or otherwise made during the Executive’s employment or during regular
working hours and whether or not the Executive is specifically instructed to
conceive, develop, reduce to practice or otherwise make same.

Exclusive Property

10.2                   The Executive agrees that all Inventions, and any and all
services and products which embody, emulate or employ any such Invention, shall
be the sole property of the Company and all copyrights, patents, patent rights,
trademarks, service marks, reproduction rights and all other proprietary title,
rights and interest in and to each such Invention, whether or not registrable
(collectively, the “Intellectual Property Rights”), shall belong exclusively to
the Company.

Work for Hire

10.3                   For purposes of all applicable copyright laws to the
extent, if any, that such laws are applicable to any such Invention or any such
service or product, it shall be considered a work made for hire and the Company
shall be considered the author thereof.

Disclosure

10.4                   The Executive will promptly disclose to the Company, or
any persons designated by it, all Inventions and all such services or products.

--------------------------------------------------------------------------------

- 14 -

Assignment

10.5                   The Executive hereby assigns and further agrees to, from
time to time as such Inventions arise, assign to the Company or its nominee (or
their respective successors or assigns) all of the Executive’s right, title and
interest in and to the Inventions and the Intellectual Property Rights without
further payment by the Company.

Moral Rights

10.6                   The Executive hereby waives and further agrees to, from
time to time as such Inventions arise, waive for the benefit of the Company and
its successors or assigns all the Executive‘s moral rights in respect of the
Inventions.

Further Assistance

10.7                   The Executive agrees to assist the Company in every
proper way (but at the Company’s expense) to obtain and, from time to time,
enforce the Intellectual Property Rights and to the Inventions in any and all
countries, and to that end will execute all documents for use in applying for,
obtaining and enforcing the Intellectual Property Rights in and to such
Inventions as the Company may desire, together with any assignments of such
Inventions to the Company or persons designated by it. The Executive’s
obligation to assist the Company in obtaining and enforcing such Intellectual
Property Rights in any and all countries shall continue beyond the termination
of this Agreement.

Representations and Warranties

10.8                   The Executive hereby represents and warrants that the
Executive is subject to no contractual or other restriction or obligation that
will in any manner limit the Executive’s obligations under this Agreement or
activities on behalf of the Company. The Executive hereby represents and
warrants to the Company that the Executive has no continuing obligations to any
person (a) with respect to any previous invention, discovery or other item of
intellectual property or (b) that require the Executive not to disclose the
same.

PART 11
INDEMNIFICATION AND LEGAL PROCEEDINGS

Indemnification

11.1                   The Parties hereby each agree to indemnify and save
harmless the other Party and including, where applicable, the other Party’s
respective subsidiaries and affiliates and each of their respective directors,
officers, associates, affiliates and agents (each such party being an
“Indemnified Party”), harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind and including, without limitation, any investigation expenses incurred
by any Indemnified Party, to which an Indemnified Party may become subject by
reason of the terms and conditions of this Agreement.

No indemnification

11.2                   This indemnity will not apply in respect of an
Indemnified Party in the event and to the extent that a Court of competent
jurisdiction in a final judgment shall determine that the Indemnified Party was
grossly negligent or guilty of wilful misconduct.

--------------------------------------------------------------------------------

- 15 -

Claim of indemnification

11.3                   The Parties agree to waive any right they might have of
first requiring the Indemnified Party to proceed against or enforce any other
right, power, remedy, security or claim payment from any other person before
claiming this indemnity.

Notice of claim

11.4                   In case any action is brought against an Indemnified
Party in respect of which indemnity may be sought against either of the Parties
(said Party then being the “Indemnitee”), the Indemnified Party will give both
Parties prompt written notice of any such action of which the Indemnified Party
has knowledge and the Indemnitee will undertake the investigation and defense
thereof on behalf of the Indemnified Party, including the prompt employment of
counsel acceptable to the Indemnified Party affected and the Indemnitee and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the Indemnitee of the Indemnitee‘s obligation of indemnification
hereunder unless (and only to the extent that) such failure results in a
forfeiture by the Indemnitee of substantive rights or defenses.

Settlement

11.5                   No admission of liability and no settlement of any action
shall be made without the consent of each of the Parties and the consent of the
Indemnified Party affected, such consent not to be unreasonable withheld.

Legal Proceedings

11.6                   Notwithstanding that the Indemnitee will undertake the
investigation and defense of any action, an Indemnified Party will have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:

  (a)

such counsel has been authorized by the Indemnitee;

        (b)

the Indemnitee has not assumed the defense of the action within a reasonable
period of time after receiving notice of the action;

        (c)

the named parties to any such action include that any Party and the Indemnified
Party shall have been advised by counsel that there may be a conflict of
interest between any Party and the Indemnified Party; or

        (d)

there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party.

Contribution

11.7                   If for any reason other than the gross negligence or bad
faith of the Indemnified Party being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Party or insufficient to hold them harmless, the Indemnitee
shall contribute to the amount paid or payable by the Indemnified Party as a
result of any and all such losses, claim, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Indemnitee on the one hand and the Indemnified Party on the other, but
also the relative fault of the Indemnitee and the Indemnified Party and other
equitable considerations which may be relevant. Notwithstanding the foregoing,
the Indemnitee shall in any event contribute to the amount paid or payable by
the Indemnified Party, as a result of the loss, claim, damage, liability, cost
or expense (other than a loss, claim, damage, liability, cost or expenses, the
primary cause of which is the gross negligence or bad faith of the Indemnified
Party), any excess of such amount over the amount of the fees actually received
by the Indemnified Party hereunder.

--------------------------------------------------------------------------------

- 16 -

PART 12
ARBITRATION

Matters for arbitration

12.1                   Except for matters of indemnity or in the case of urgency
to prevent material harm to a substantive right or asset, the Parties agree that
all questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof. This provision shall not
prejudice a Party from seeking a Court order or assistance to garnish or secure
sums or to seek summary remedy for such matters as counsel may consider amenable
to summary proceedings.

Notice

12.2                   It shall be a condition precedent to the right of any
Party to submit any matter to arbitration pursuant to the provisions hereof that
any Party intending to refer any matter to arbitration shall have given not less
than five business days’ prior written notice of its intention to do so to the
other Party together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for herein. Except for matters
of indemnity or in the case of urgency to prevent material harm to a substantive
right or asset, the Parties agree that all questions or matters in dispute with
respect to this Agreement shall be submitted to arbitration pursuant to the
terms hereof. This provision shall not prejudice a Party from seeking a Court
order or assistance to garnish or secure sums or to seek summary remedy for such
matters as counsel may consider amenable to summary proceedings.

Appointments

12.3                   The Party desiring arbitration shall appoint one
arbitrator, and shall notify the other Party of such appointment, and the other
Party shall, within five business days after receiving such notice, appoint an
arbitrator, and the two arbitrators so named, before proceeding to act, shall,
within five business days of the appointment of the last appointed arbitrator,
unanimously agree on the appointment of a third arbitrator, to act with them and
be chairperson of the arbitration herein provided for. If the other Party shall
fail to appoint an arbitrator within five business days after receiving notice
of the appointment of the first arbitrator, and if the two arbitrators appointed
by the Parties shall be unable to agree on the appointment of the chairperson,
the chairperson shall be appointed in accordance with the provisions of the
British Columbia International Commercial Arbitration Act (the “Arbitration
Act”). Except as specifically otherwise provided in this section, the
arbitration herein provided for shall be conducted in accordance with such
Arbitration Act. The chairperson, or in the case where only one arbitrator is
appointed, the single arbitrator, shall fix a time and place for the purpose of
hearing the evidence and representations of the Parties, and the chairperson
shall preside over the arbitration and determine all questions of procedure not
provided for by the Arbitration Act or this section. After hearing any evidence
and representations that the Parties may submit, the single arbitrator, or the
arbitrators, as the case may be, shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The expense of the
arbitration shall be paid as specified in the award.

--------------------------------------------------------------------------------

- 17 -

Award

12.4                   The Parties agree that the award of a majority of the
arbitrators, or in the case of a single arbitrator, of such arbitrator, shall be
final and binding upon each of them.

PART 13
OTHER PROVISIONS

Waivers and Amendments

13.1                   This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, only by a written agreement between the Parties.
Failure or delay by either Party to enforce compliance with any term or
condition of this Agreement shall not constitute a waiver of such term or
condition.

No Representation or Claims

13.2                   The Executive agrees that the Executive has not been
induced to enter into this Agreement by reason of any statement, representation,
understanding or promise not expressly set out in this Agreement. The Executive
has no claim against the Company arising from any Services provided by the
Executive to the Company in any capacity prior to the effective date of this
Agreement.

Governing Law

13.3                   The situs of this Agreement is Vancouver, British
Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws prevailing
in the Province of British Columbia, Canada, and the federal laws of Canada
applicable thereto.

Notices

13.4                   Any notice or other communication or writing required or
permitted to be given under this Agreement or for the purposes of this Agreement
will be in writing and will be sufficiently given if delivered personally, or if
transmitted by facsimile transmission (with original to follow by mail) or other
form of recorded communication, tested prior to transmission, to:

  (a) if to the Company:           Naturally Advanced Technologies Inc.     305
- 4420 Chatterton Way, Victoria, British Columbia, Canada, V8X 5J21    
Attention:             Board of Directors     Phone:                   (250)
658-8582     Fax:                        (250) 658-8586    
E-mail:                   ken@naturallyadvanced.com; and


--------------------------------------------------------------------------------

- 18 -

 

with a copy to counsel for the Company:

     

McMillan LLP

 

1500 – 1055 West Georgia Street, Vancouver, British Columbia, Canada, V6E 4N7
Attention:             Thomas J. Deutsch
Phone:                   (604) 691-7445
Fax:                        (604) 893-2679
E-mail:                   thomas.deutsch@mcmillan.ca; and

        (b)

if to the Executive:

       

Kenneth Barker, 2870 Brandywine Drive, West Linn, OR 97068
Phone:                   (503) 820-3565
E-mail:                   Ken@naturallyadvanced.com;

or to such other address as the Party to whom such notice is to be given will
have last notified the Party giving the same in the manner provided in this
section. Any notice so delivered will be deemed to have been given and received
on the day it is so delivered at such address; provided that such day is not a
Business Day (as herein defined) then the notice will be deemed to have been
given and received on the Business Day next following the day it is so
delivered. Any notice so transmitted by facsimile transmission or other form of
recorded communication will be deemed to have been given and received on the day
of its confirmed transmission (as confirmed by the transmitting medium),
provided that if such day is not a Business Day then the notice will be deemed
to have been given and received on the Business Day next following such day.
“Business Day” means any day that is not a Saturday, Sunday or civic or
statutory holiday in the Province of British Columbia, Canada.

Assignment

13.5                   The Executive may not assign this Agreement or any right
or obligation under it.

Severability

13.6                   If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect. The Parties agree to negotiate in good faith to agree
to a substitute provision which shall be as close as possible to the intention
of any invalid or unenforceable provision as may be valid or enforceable.

Independent Legal Advice

13.7                   The Executive acknowledges that the Company has
recommended that the Executive obtain independent legal advice with respect to
this Agreement, and that the Executive has had a reasonable opportunity to do so
prior to executing this Agreement.

Force Majeure

13.8                   If either Party is at any time either during this
Agreement or thereafter prevented or delayed in complying with any provisions of
this Agreement by reason of strikes, walk-outs, labour shortages, power
shortages, fires, wars, acts of God, earthquakes, storms, floods, explosions,
accidents, protests or demonstrations by environmental lobbyists or native
rights groups, delays in transportation, breakdown of machinery, inability to
obtain necessary materials in the open market, unavailability of equipment,
governmental regulations restricting normal operations, shipping delays or any
other reason or reasons beyond the control of that Party, then the time limited
for the performance by that Party of its respective obligations hereunder shall
be extended by a period of time equal in length to the period of each such
prevention or delay. A Party shall within three calendar days give notice to the
other Party of each event of force majeure under this section, and upon
cessation of such event shall furnish the other Party with notice of that event
together with particulars of the number of days by which the obligations of that
Party hereunder have been extended by virtue of such event of force majeure and
all preceding events of force majeure.

--------------------------------------------------------------------------------

- 19 -

Time of the essence

13.9                   Time will be of the essence of this Agreement.

Enurement

13.10                 This Agreement will enure to the benefit of and will be
binding upon the Parties and their respective heirs, executors, administrators
and assigns.

Further assurances

13.11                   The Parties will from time to time after the execution
of this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.

No partnership or agency

13.12                   The Parties have not created a partnership and nothing
contained in this Agreement shall in any manner whatsoever constitute any Party
the partner, agent or legal representative of the other Parties, nor create any
fiduciary relationship between them for any purpose whatsoever.

Personal Information

13.13                   The Executive acknowledges that the Company is obligated
to comply with the British Columbia Personal Information Protection Act and with
any other applicable legislation governing the collection, use, storage and
disclosure of personal information. The Executive agrees to comply with all
Company personal information protection policies and with other policies,
controls and practices as they may exist, from time to time, in ensuring that
the Executive and the Company engage only in lawful collection, storage, use and
disclosure of personal information.

Captions

13.14                   The headings, captions, Part, section and subsection
numbers appearing in this Agreement are inserted for convenience of reference
only and shall in no way define, limit, construe or describe the scope or intent
of this Agreement nor in any way affect this Agreement.

Counterparts

13.15                   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

--------------------------------------------------------------------------------

- 20 -

                       IN WITNESS WHEREOF the Parties have hereunto set their
respective hands and seals as at the Effective Date as hereinabove determined.

The COMMON SEAL of )   NATURALLY ADVANCED )   TECHNOLOGIES INC., )   the Company
herein, was hereunto affixed )   in the presence of: )                          
             (C/S)   )     )   /s/ Larisa Harrison )   Authorized Signatory )  
      SIGNED, SEALED and DELIVERED by )   KENNETH BARKER, the Executive )  
herein, in the presence of: )     )     )   /s/ Jade Barker )   Witness
Signature ) /s/ Kenneth Barker   ) KENNETH BARKER 2870 Brandywine Dr., West
Linn, OR 97068 )   Witness Address )     )   Jade K. Barker, Officer Manager )  
Witness Name and Occupation )  


--------------------------------------------------------------------------------

Schedule A

This is Schedule “A” to that certain Senior Executive Services Agreement, dated
for reference effective July 1, 2011, as entered into between Naturally Advanced
Technologies Inc. (as the Company) and Kenneth Barker (as the Executive).

Initial Services

Without in any manner limiting the generality of the initial Services to be
provided by the Executive as set forth in Part 2 of the Agreement hereinabove,
it is hereby also acknowledged and agreed that the Executive will provide the
following specific Services to the Company, or to any of the Company’s
respective subsidiaries, as the case may be, and as may be determined by the
Board of Directors, from time to time, in its sole and absolute discretion, and
in conjunction with the development and maintenance of the Company’s various
business interests subject, at all times, to the direction of the Board of
Directors:

Job Title: Chief Executive Officer

Key Responsibilities:

• To implement the strategic goals and objectives of the organization.     •
With the chair, enable the Board to fulfill its governance function.    

•

To give direction and leadership toward the achievement of the organization's
philosophy, mission, strategy, and its annual goals and objectives.

Essential Duties and Responsibilities:

•

Support the operations and administration of Board by advising and informing
Board members, interfacing between Board and staff, and supporting Board's
evaluation of chief executive.

    •

Oversee design, marketing, promotion, delivery and quality of programs, products
and services.

    •

Recommend yearly budget for Board approval and prudently manages organization's
resources within those budget guidelines according to current laws and
regulations.

    •

Effectively manage the human resources of the organization according to
authorized personnel policies and procedures that fully conform to current laws
and regulations.

    •

Assure the organization and its mission, programs, products and services are
consistently presented in strong, positive image to relevant stakeholders.


--------------------------------------------------------------------------------

- 2 -

•

Identify large commercialization partners and spearhead negotiations of
commercialization agreements for the Company’s licensed technologies.

    •

Act as Company spokesperson.

In this regard it is hereby acknowledged and agreed that the Executive shall be
entitled to communicate with and shall rely upon the immediate advice, direction
and instructions of the Chief Executive Officer of the Company, or upon the
advice or instructions of such other director or officer of the Company as the
Chief Executive Officer shall, from time to time, designate in times of the
Chief Executive Officer’s absence, in order to initiate, coordinate and
implement the Services as contemplated herein subject, at all times, to the
final direction and supervision of the Board of Directors.

__________]

--------------------------------------------------------------------------------